Citation Nr: 1111981	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to an initial compensable rating for bone spur removal of the right hand (right hand disability).

2.  Entitlement to an initial compensable rating for right wrist pain.

3.  Entitlement to an initial rating in excess of 10 percent for headaches.

4.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee (left knee disability).

5.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee (right knee disability).

6.  Entitlement to an initial rating in excess of 20 percent for cervical spine condition (neck disability).

7.  Entitlement to an initial compensable rating for a thoracolumbar spine disability.

8.  Entitlement to an initial compensable rating for bunion removal of the right foot.

9.  Entitlement to an initial rating in excess of 10 percent for internal hemorrhoids.

10.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB) and rash on back, neck, and buttocks.  

11.  Entitlement to service connection for chlamydia.

12.  Entitlement to service connection for light-headedness.

13.  Entitlement to service connection for bilateral lower leg condition, also claimed as restless leg syndrome.

14.  Entitlement to service connection for constipation, also characterized as irritable bowel syndrome (IBS).

15.  Entitlement to service connection for bilateral eye condition.

16.  Entitlement to service connection for hypertension.  

17.  Entitlement to service connection for bilateral hip condition.  

18.  Entitlement to service connection for chest pain.

19.  Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, and November 2007, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The May 2006 rating decision awarded service connection for right hand disability, right wrist disability, headaches, right knee disability, left knee disability, cervical spine disability, thoracolumbar spine disability, right foot bunion removal, internal hemorrhoids, and PFB with rashes.  They all were rated noncompensable.  

The November 2007 rating decision increased the Veteran's cervical spine disability to 20 percent disabling, headaches to 10 percent disabling, and hemorrhoids to 10 percent disabling-all effective November 2004. 

Although this was a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2011, the Veteran appeared and testified at a Travel Board hearing at the Oakland RO.  A transcript is of record.  

The issues of entitlement to service connection for bilateral leg condition, constipation/IBS, eye problems, bilateral hip condition, chest pain, and bilateral pes planus, and increased ratings for right hand and wrist disabilities, headaches, bilateral knee disability, neck disability, thoracolumbar spine disability, right foot bunion removal, and PFB with rashes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have any residuals of chlamydia attributable to his period of service.

3.  The Veteran is not shown to have a disability manifested by light-headedness attributable to his period of active duty.

4.  The Veteran was diagnosed as having hypertension in service and is currently diagnosed as having hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chlamydia have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for light-headedness have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in October 2005, and June 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his underlying claims for service connection including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the June 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial October 2005, VCAA notice was given prior to the appealed AOJ decision, dated in May 2006.   As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the etiology and severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  As noted above, the Veteran appeared and testified at a Travel Board hearing at the Oakland RO.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Service connection 

The Veteran seeks service connection for chlamydia, light-headedness, and hypertension.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Cardiovascular renal disease is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

Lightheadedness

The Veteran seeks service connection for light-headedness.  In an August 2004 service treatment record (STR), the Veteran complained of episodes of dizziness.  These were thought to be secondary to his anti-depressants, which cause electrolyte abnormalities.  

During the Veteran's November 2005 VA examination, he reported recurrent light-headed spells occurring once weekly since 2002.  He advised that sometimes they were positional, and sometimes not.  He denied syncope, and reported the ability to function well during the episodes.  The stated they typically last for 5 minutes and resolve spontaneously.  He was assessed as having intermittent light-headedness of unclear etiology.  

Following service, the Veteran has not been treated for any disability associated with his claimed light-headedness.  There is no evidence suggesting that the Veteran's dizziness/light-headedness is related to anything other than his anti-depressants, and the Veteran is already service-connected for depression and posttraumatic disorder.  Given the evidence as outlined above, the Board finds that there is no current diagnosis of a distinct disability causing light-headedness.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because there is no evidence of a current disability manifested by light-headedness related to the Veteran's service, service connection must be denied. 


Chlamydia

The Veteran sought treatment for penile discharge in August 1996, and was diagnosed as having chlamydia.  He was treated for it, and there were no residuals noted during the remainder of his service or upon retirement.  There are no current treatment records reflecting residuals of chlamydia, nor has the Veteran contended that any residuals exist.  

During the Veteran's November 2005 VA examination, he was noted to have a history of chlamydia because his girlfriend had it.  He currently had no recurrent symptoms that were typical in males and it was asymptomatic.  

Given the evidence as outlined above, the Board finds that there is no current diagnosis of a residual of chlamydia, and there is absolutely no evidence to suggest that the Veteran's one instance of treatment for chlamydia in service was anything more than an acute disease that resolved following treatment.  Again, absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because there is no evidence of symptoms of chlamydia related to the Veteran's service, service connection must be denied. 
	
Hypertension 

The Veteran contends that he was treated for hypertension in service.  There are STRs clearly showing high/borderline blood pressure readings.  In a July 2004 treatment record, the Veteran was noted to have mild hypertension.  In an August 2004 STR, the Veteran was noted to have hypertension.  In February 2005, the Veteran was first noted, post-service, to have hypertension.  This occurred within the first year following discharge from service.  There is current evidence that the Veteran's hypertension is being controlled with prescribed medication.  As such, the Board finds that the Veteran's hypertension was to a level of 10 percent disabling within a year of retirement from service.  In so finding, the Board notes that under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension that required medication for control is awarded a 10 percent rating.  As the Veteran was shown to have hypertension in service, as well as within one year of retirement from service and it is controlled with medication, the criteria for service connection for hypertension have been met.  Service connection for hypertension is granted.  


ORDER

Service connection for chlamydia is denied.

Service connection for light-headedness is denied.

Service connection for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Increased rating 

During the Veteran's February 2011 hearing, he indicated that his service-connected disabilities are more severely disabling than currently rated.  He specifically indicated that all of his disabilities have increased in severity since his last VA examination in November 2005.  Additionally, there are no treatment records associated with the Veteran's claims file dated since 2006, thus, any outstanding records should be associated with the claims file.  

As such, the Board finds that a remand is necessary regarding the Veteran's increased rating claims for right hand disability, right wrist disability, headaches, bilateral knee disability, neck disability, thoracolumbar spine disability, right foot bunion removal, internal hemorrhoids, and PFB and rashes.  A VA examination should be scheduled to determine the current severity of the Veteran's service-connected disabilities.  

Service connection 

Bilateral leg condition/restless leg syndrome

During the Veteran's November 2005 VA examination, he reported bilateral calf pressure.  This occurred twice weekly, and occurred spontaneously.  There was no associated soreness, and symptoms went away in a few minutes and were noted to be benign and self-limited.

Following service, the Veteran has been noted to have fibromyalgia.  Although the records do not indicate specifically which area of the body is impacted by fibromyalgia, the Board finds that a remand for a VA examination would be helpful to determine whether the Veteran's bilateral leg complaints are associated with restless leg syndrome, fibromyalgia or some other pathology, and whether they are related to service.  Physical examination of the calves revealed they were compressed, and there was no evidence of any abnormality.  He was noted to have muscular pain in the calves of unclear etiology.  

Given the Veteran's testimony that his leg pain represents restless leg syndrome and treatment records dated soon after service, the Board finds that the Veteran's claim should be remanded for a VA examination to determine any current pathology of the bilateral legs and whether this is related to service.  

Constipation, IBS

The Veteran was seen in service for complaints of constipation.  STRs reflect these complaints, as well as complaints of abdominal cramping prior to bowel movements.  There are no clinical diagnoses related to these complaints other than the already service-connected internal hemorrhoids.  

During the Veteran's November 2005 VA examination, he reported intermittent constipation since 1997 with bowel movements every other day.  He reported occasionally having the strain with bowel movements.  He was noted as having constipation of unclear etiology.  

The Board finds that the Veteran's claim should be remanded for further evidentiary development regarding his IBS/constipation claim.  There is evidence of complaints of gastrointestinal problems both during service and following service.  The Veteran's representative contended that the November 2005 VA examiner did not explore the Veteran's complaints more fully.  Additionally, there are no treatment records dated since 2006 associated with the Veteran's claims file, and more current records would be helpful-especially if there is a diagnosis of IBS or treatment for IBS-related symptoms.  As such, the Board finds that a remand is necessary to obtain outstanding treatment records and for a VA examination to be scheduled to determine whether any current gastrointestinal problem is related to service.  

Eye problems

The Veteran was treated in service for conjunctivitis of the eyes as noted in an August 2001 STR.  He was also assessed as having a possible bacterial infection of the eye.  In September 2004, the Veteran was treated for eye problems.  He was noted to have "floaters" and possible allergy-related or sinus-pressure symptoms.  

In November 2005, the Veteran underwent a VA examination of the eyes.  He reported itchiness and pain in the eyes.  He was found to have symptoms suggestive of ocular allergy, but there was no ocular pathology found.  The examiner found no chronic disability from his claimed eye condition.  

There is evidence that the Veteran sought treatment for eye problems following service.  In December 2005, the Veteran was treated for reactive conjunctivitis, and this was noted as possibly related to allergies.  He was diagnosed as having conjunctivitis/pink eye in a March 2006 treatment record.  

Upon preliminary review of this evidence, the Board finds that a more thorough VA examination should be scheduled regarding the Veteran's claimed eye condition.  STRs show complaints of eye problems and a diagnosis of conjunctivitis, possibly related to allergies.  Post-service treatment records show similar treatment.  The VA examiner found no ocular pathology, but stated that the Veteran's symptoms are suggestive of ocular allergy.  As these findings are somewhat contradictory, the Board finds that a remand is necessary for a VA examination to be scheduled to determine whether the Veteran's post-service treatment for conjunctivitis is related to his in-service treatment for the same.  

Hips

STRs reflect treatment for hip pain, but he has no clinical diagnosis related to the bilateral hips.  His complaints of hip problems are mainly associated with radiating pain due to his low back disability.  In March 2004, the Veteran underwent x-rays of the bilateral hips.  There was no significant bony, articular, or soft tissue abnormality appreciated.  The radiologist reported that the hips were normal, bilaterally.  

Following service, there is no evidence of treatment for bilateral hip problems.  The Veteran has contended that he has radiating pain into his buttocks, and it was noted that it could be due to his low back disability.  There is, however, no indication that the Veteran underwent any thorough testing regarding his claims of radiating pain.  There was a normal sensory examination noted on the November 2005 VA examination, but the Veteran and his representative have contended that his low back disability has worsened.  The Board liberally interprets the Veteran's testimony as including an increase of radiating pain in the bilateral buttocks.  Moreover, the Board finds that a VA examination would be helpful in determining whether the Veteran indeed has any bilateral hip or buttock pain associated with his low back disability.  

Chest pains

In 1999, the Veteran's STRs reflect treatment for recurrent chest pain.  He was assessed as having chest pain, probably musculoskeletal.  There is a notation in February 2002 that the Veteran may have gastroesophageal reflux disease (GERD), but no formal diagnosis was made.  In a July 2004 treatment record, the Veteran was again complaining of chest pain, and it was noted to be atypical and probably non-cardiac related.  

During the Veteran's November 2005 VA examination, he reported left anterior and pleuritic chest pain since 1996.  It occurred once weekly, and he denied any medication or treatment.  He advised that he was told it was musculoskeletal in nature.  The symptoms were noted to be benign and self-limited.  He was assessed as having chest wall pain.  

During the Veteran's February 2011 hearing, it was expressed that the Veteran may have a heart condition.  There are no treatment records reflecting any current heart disability, although he carries current diagnoses of hypertension and hyperlipidemia.  The hyperlipidemia was noted in a February 2005 treatment note.  Treatment records dated from 2006, however, are not currently associated with the claims file.  Treatment records also reflect the Veteran's complaints of reflux.  

The Board finds that a remand is in order for the Veteran's claim to obtain more recent treatment records that show any treatment for heart problems, GERD, or musculoskeletal complaints in the chest.  The Veteran should be scheduled for a VA examination to determine whether he has any pathology related to his chest pains, and whether it had its onset during service.  

Bilateral pes planus 

The Veteran contends that his preexisting bilateral pes planus was aggravated during his period of service.  

He was noted to have moderate bilateral pes planus in his June 1992 report of medical examination.  STRs reflect multiple treatment for complaints of foot pain-mainly associated with his already service-connected right bunionectomy residuals.  During his February 2011 hearing, the Veteran reported that he was given orthotics in service in 2002 or 2003 for his bilateral pes planus.  He stated that he felt like symptoms associated with his preexisting bilateral pes planus had worsened during his service, and he is certainly competent to so state.  Finally, he stated that he was currently in the process of obtaining orthotics.  

The Board finds that the November 2005 VA examination was inadequate regarding his bilateral pes planus claim as it did not discuss whether the Veteran's bilateral pes planus worsened beyond its natural progression during his active service.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds that the VA examination conducted was inadequate, the Veteran must be afforded a new VA examination to determine whether the Veteran's preexisting bilateral pes planus was aggravated by his period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and contact information of any provider from which he has sought treatment since 2006.  Associate the outstanding clinical records with the claims file.  Perform any development deemed necessary.

2.  Following the development above, schedule the Veteran for a VA examination with the appropriate specialists to determine the current severity of the Veteran's right hand disability, right wrist disability, headaches, bilateral knee disability, neck disability, thoracolumbar spine disability, right foot bunion removal, internal hemorrhoids, and PFB and rashes.  The Veteran's claims folder should be made available to the examiner.  The examiners are to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  Appropriate testing should be performed to specifically identify any associated objective symptoms of the claimed disabilities.  A range of motion study for the musculoskeletal disabilities should include comments on functional loss due to pain, fatigability, lack of endurance and incoordination.  The examiners should then note the current level of the Veteran's right hand disability, right wrist disability, headaches, bilateral knee disability, neck disability, thoracolumbar spine disability, right foot bunion removal, internal hemorrhoids, and PFB and rashes.  

3.  Following the development in #1 above, schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral leg problems/restless leg syndrome, gastrointestinal complaints (IBS/constipation), eye problems, bilateral hip problems, chest pains, and bilateral pes planus.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing.  The examiner should then render an opinion as to whether it is at least as likely as not that any bilateral leg problems/restless leg syndrome, gastrointestinal complaints (IBS/constipation), current eye problems, bilateral hip problems, and chest pains had their onset in service or were otherwise related to service.

a. In regards to the claim for bilateral eye problems, the examiner should specifically address the Veteran's in-service treatment for conjunctivitis (and its possible relationship to allergies), and his post-service treatment for conjunctivitis (and its possible relationship to allergies).  

b. In regards to the Veteran's bilateral hip problems and bilateral leg problems/restless leg syndrome, the examiner is asked to additionally comment on whether these are related to the Veteran's service-connected low back disability.  

c. In regards to the Veteran's bilateral pes planus, the examiner should determine whether the Veteran's bilateral pes planus increased in severity beyond the natural progression of the disorder or represent a chronic worsening of the disorder.

The examiner should provide rationale for all opinions given.  If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran and his representative are free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


